Citation Nr: 1201250	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for melanoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Winston-Salem, North Carolina.


FINDING OF FACT

In December 2011, prior to the promulgation of a decision in the current appeal, the Veteran asked that all of his claims on appeal at that time be withdrawn from appellate review and that the file be forwarded back to his local representative regarding other pending claims.  


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to service connection for melanoma have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

In a written statement submitted in December 2011, the Veteran, through his representative, asked that his appeal for entitlement to service connection for all issues on appeal at that time be withdrawn from appellate review.  Specifically, his representative wrote:

Reference: The veterans [sic] requested video conference scheduled on this date, please withdraw all issues on appeal at this time. 

Please forward the claims folder back to WSAL as he has claims for increase pending. 

The only issue on appeal at the time was entitlement to service connection for melanoma.  A reasonable reading of this correspondence is that the Veteran desires to withdraw his claim for service connection of melanoma.  In view of his expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue; and, as such, his appeal is dismissed.  


ORDER

The claim of entitlement to service connection for melanoma is dismissed without prejudice.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


